Citation Nr: 0422858	
Decision Date: 08/19/04    Archive Date: 08/24/04	

DOCKET NO.  03-30 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hay fever/chronic 
obstructive pulmonary disease (COPD). 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
enlarged prostate. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic arthritis. 

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

5.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling. 

6.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling. 

7.  Entitlement to an increased (compensable) rating for 
dysentery. 

8.  Entitlement to an increased (compensable) rating for 
malnutrition. 

9.  Entitlement to special monthly compensation based on the 
need for aid and attendance.  

10.   Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION


The veteran had active service from November 1942 to November 
1945.  He was a prisoner of war from February 1944 to April 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record does not indicate that the veteran has been 
provided notification in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), with respect to the first eight issues listed 
above.  

In a December 2003 statement the veteran indicated that he 
received all of his health care through the VA Medical Center 
in Tuskegee, Alabama.  The record indicates that the most 
recent treatment record from this facility is dated July 9, 
2002.  The most recent psychiatric examination of record is 
dated in March 2002, and the most recent audiology evaluation 
is dated in August 2001.  

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The veteran must be provided all VCAA 
notice obligations in accordance with any 
applicable precedent.  Each issue must be 
specifically identified in the notice.

2.  A request should be directed to the 
VA Tuskegee Medical Facility for all 
records relating to treatment of the 
veteran from July 9, 2002, to the 
present.

3.  The veteran should be afforded a VA 
pulmonary examination to determine the 
existence and etiology of any currently 
manifested hay fever or COPD.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
as least as likely as not that any 
currently manifested hay fever or COPD is 
related to the veteran's active service.  
If it cannot be determined whether the 
veteran has hay fever or COPD that is 
related to his active service, without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of his service-
connected PTSD.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to identify all 
symptoms that are related to the 
veteran's service-connected PTSD.  The 
examiner should indicate the veteran's 
overall psychological, social, and 
occupational functioning using the Global 
Assessment of Functioning Scale provided 
in the Diagnostic and Statistical Manual 
of Mental Disorder (DSM-IV).  

5.  The veteran should be afforded a VA 
audiology examination to determine the 
nature and extent of his service-
connected bilateral hearing loss.  Pure 
tone thresholds should be measured at 
1,000, 2,000, 3,000, and 4,000 hertz, and 
speech discrimination scores should be 
provided.

6.  The veteran should be afforded a VA 
neurology examination to determine the 
nature and extent of his service-
connected headaches.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect such review was 
accomplished.  The examiner is requested 
to identify all symptoms related to the 
veteran's headaches.  The examiner is 
also requested to indicate whether the 
veteran experiences characteristic 
prostrating attacks as a result of his 
service-connected headaches, and, if so, 
the frequency of these attacks.  

7.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected dysentery 
and malnutrition.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review was 
accomplished.  The examiner is requested 
to identify all symptoms that are related 
to the veteran's service-connected 
malnutrition and dysentery.  

8.  Thereafter, the issues on appeal 
should be adjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




